Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000322
                                                        15-DEC-2014
                                                        10:49 AM

                            SCWC-12-0000322

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



                        KYLE GORDON ROTHENBORG,

                    Petitioner/Plaintiff-Appellee, 


                                  vs. 


                        JOSLYN SUAN ROTHENBORG,

                    Respondent/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

                        (FC-D NO. 02-1-3956) 


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioner/Plaintiff-Appellee Kyle Gordon Rothenborg’s

 Application for Writ of Certiorari, filed on November 8, 2014,

 is hereby rejected.

           DATED: Honolulu, Hawaiʻi, December 15, 2014.

 Michael A. Glenn                  /s/ Mark E. Recktenwald
 for petitioner
                                   /s/ Paula A. Nakayama

 Dennis E. W. O’Conner, Jr.

 and Lahela H. F. Hite             /s/ Sabrina S. McKenna

 for respondent 

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson